Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
Applicant argues that Matthiesen in view of He in further view of Amaru fail to teach or suggest “directly below”.  The office notes that Matthiesen in view of He in further view of Amaru discloses directly below as taught or suggested by Amaru:

    PNG
    media_image1.png
    861
    1024
    media_image1.png
    Greyscale




/NELSON M ROSARIO/Primary Examiner, Art Unit 2624